Opinion issued April 30, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00580-CV
                            ———————————
    IN RE ELIZABETH THOMAS, JAMES ALLEN, ROBERTO PEREZ,
                 MARIA DE JESUS PEREZ, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators have filed a petition for writ of mandamus challenging the trial

court’s June 18, 2018 order regarding a purported notice of removal filed by one of

the relators in the underlying case.1 We deny the petition. The parties’ respective




1
      The underlying case is James Allen, et al. v. MTH Lending Group L.P., cause
      number 2017-76078, pending in the 127th District Court of Harris County, Texas,
      the Honorable R.K. Sandill presiding.
motions for sanctions are denied. Relators’ motion to withdraw their petition and all

other pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack, Justice Goodman, and Justice Countiss.




                                         2